MEMORANDUM **
In these consolidated cases, Randy James Jangula appeals from the consecutive 12-month sentences imposed following revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Jangula contends that his aggregate sentence is substantively unreasonable. In light of the totality of the circumstances and the sentencing factors enumerated in 18 U.S.C. § 3583(e), the sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.